Citation Nr: 0818217	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  07-15 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for service-connected bilateral hearing loss.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for generalized anxiety 
disorder, claimed as  secondary to service-connected hearing 
loss and tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to February 
1971.  His record shows that he served in the Republic of 
Vietnam.

Procedural history

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (the RO) which denied service connection 
for PTSD and granted service connection for bilateral hearing 
loss, with a noncompensable rating assigned; and a February 
2007 decision by the RO which denied service connection for 
generalized anxiety disorder (claimed as adjustment disorder 
and depression).  

In April 2008, the veteran testified at a video conference 
hearing which was chaired by the undersigned Veterans Law 
Judge.  A transcript of the hear has been associated with the 
veteran's VA claims folder.

Remanded issues

The issues of entitlement to service connection for PTSD and 
entitlement to service connection for generalized anxiety 
disorder claimed as secondary to service-connected hearing 
loss and tinnitus are addressed in the REMAND portion of this 
decision, and are REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran if further action on his part is required.


Issue not on appeal

The August 2005 RO rating decision also granted service 
connection for tinnitus and assigned a 10 percent rating 
therefor.  In his November 2005 notice of disagreement, the 
veteran expressed disagreement only as to the denial of 
service connection for PTSD and he assignment of a 
noncompensable rating for hearing loss.  The veteran did not 
subsequently disagree with the RO's decision as to tinnitus.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA]. 


FINDING OF FACT

A June 2005 VA audiological examination shows that the 
veteran has an average pure tone threshold of 45 decibels in 
the right ear, with speech recognition ability of 86 percent; 
and average pure tone threshold of 45 decibels in the left 
ear, with speech recognition ability of 88 percent.


CONCLUSION OF LAW

The schedular criteria for a compensable rating due to 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§4.85, 4.86, 4.87, Diagnostic Code 
6100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his service-connected bilateral 
hearing loss should have been assigned an initial compensable 
rating.

As discussed elsewhere in this decision, the issues of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) and entitlement to service connection for 
generalized anxiety disorder are being remanded for further 
development.

In the interest of clarity, certain preliminary matters will 
be addressed.  The Board will then render a decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims. See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. See 38 U.S.C.A. 
§ 7104(a) (West 2002).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to all of the issues on appeal.  The 
Board observes that the veteran was informed of the 
evidentiary requirements for service connection in letters 
from the RO dated in April 2005, March 2006 relating to his 
claims of service connection for PTSD and bilateral hearing 
loss, and in November 2006 and December 2006 relating to his 
claim of service connection for generalized anxiety disorder.  
The April 2005, November 2006 and December 2006 letters 
included a request for evidence of "a relationship between 
your current disability and an injury, disease, or event in 
military service."  The April 2005 letter also informed the 
veteran of the evidence necessary for establishing service 
connection for PTSD, and enclosed a PTSD questionnaire for 
him to complete and return.  The April 2005 letter was sent 
to the veteran prior to the RO's August 2005 decision.  The 
November 2006 and December 2006 letters were sent to the 
veteran prior to the RO's February 2007 decision.

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
letters, whereby the veteran was advised of the provisions 
relating to the VCAA.  Specifically, the veteran was advised 
that VA would assist him with obtaining "medical records, 
employment records, or records from other Federal Agencies." 
With respect to private treatment records, the letter 
informed the veteran that VA would attempt to obtain any 
additional information or evidence he identified and included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the veteran could complete to 
release private medical records to the VA.  The letters 
further emphasized: "You must give us enough information 
about these records so that we can request them from the 
person or agency who has them. It's still your responsibility 
to support your claim with appropriate evidence"

The April 2005 and November 2006 VCAA letters also instructed 
the veteran to send any medical reports that he had, and the 
December 2006 letter instructed the veteran to send any 
treatment reports pertinent to his claimed conditions.  This 
complies with the "give us everything you've got" provision 
contained in 38 C.F.R. § 3.159(b) in that the RO informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1) is not in dispute.  As explained 
above, the veteran received notice as to elements (2) and (3) 
in the April 2005, November 2006, and December 2006 VCAA 
letters.  The veteran was also provided specific notice of 
the Dingess decision in the March 2006, November 2006, and 
December 2006 letters, which detailed the evidence considered 
in determining a disability rating, including "nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  

The veteran was also advised in the letters as to examples of 
evidence that would be pertinent to a disability rating, such 
as on-going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.

With respect to effective date, the letters instructed the 
veteran that two factors were relevant in determining 
effective dates of increased rating claims: when the claim 
was received; and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letters as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.

The Board is aware of the Court's recent decision in Vazquez-
Flores v. Peake, 
22 Vet. App. 37 (2008) [holding that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life].  

However, relying on guidance from the VA Office of the 
General Counsel, the Board finds that the Vazquez-Flores 
decision does not apply to the present case.  This matter 
concerns an appeal from an initial rating decision and, 
accordingly, VA's VCAA notice obligations are fully satisfied 
once service connection has been granted.  Any further notice 
and assistance requirements are covered by 38 U.S.C. 
§§ 5104(a), 7105(d)(1), and 5103A as part of the appeals 
process, upon the filing of a timely Notice of Disagreement 
(NOD) with respect to the initial rating or effective date 
assigned following the grant of service connection.  See also 
Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 19, 2008), 
[holding, as to the notice requirements for downstream 
earlier effective date claims following the grant of service 
connection, "that where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements"].  The veteran's 
representative has not alleged that he veteran has received 
inadequate VCAA notice.  See Goodwin, supra; see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The veteran is obviously aware of what is required of him and 
of VA.  Because there is no indication that there exists any 
evidence which could be obtained which would have an effect 
on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim as to the current issues on appeal, 
and that there is no reasonable possibility that further 
assistance would aid in substantiating it.  In particular, 
the VA has obtained the veteran's private and VA treatment 
records, and his service treatment records.  He was provided 
a VA audiology examination in June 2005.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
was noted in the Introduction above, he testified at a video 
conference hearing held at the RO during April 2008.  His 
representative has presented written argument on his behalf. 

Accordingly, the Board will proceed to a decision.

1.  Entitlement to an increased (compensable) disability 
rating for service-connected bilateral hearing loss.

Relevant law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2007) [general rating considerations; 
essentials of evaluative ratings].

Specific schedular criteria - bilateral hearing loss

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing as set forth 
in 38 C.F.R. § 4.85 (2007).  See Lendenmann v. Principi, 3 
Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity 
levels based on average puretone thresholds and speech 
discrimination and provides that when the puretone threshold 
at each of the four specified frequencies 1000, 2000, 3000, 
4000 Hertz is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  When the puretone threshold is 30 decibels or 
less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either table VI or 
table VI(a), whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§§ 4.85, 4.86 (2007).

Provisions for evaluating exceptional patterns of hearing 
impairment are as follows:

(a) When the pure tone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman Numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.

(b) When the pure tone threshold is 30 decibels or less at 
1,000 hertz, and 70 decibels or more at 2,000 hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the higher Roman numeral.  
Each ear will be evaluated separately. 38 C.F.R. § 4.86 
(2007).

Analysis

The veteran is seeking an increased initial disability rating 
for his service-connected bilateral hearing loss, which is 
currently evaluated noncompensable under 38 C.F.R. § 4.85 
(2007).  

As was explained in the law and regulations section above, 
the resolution of this issue involves determining the level 
of hearing acuity in each ear.  On VA audiological evaluation 
in June 2005, puretone thresholds, in decibels (dB), were as 
follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
25
65
65
45
LEFT
25
15
70
70
45

Speech discrimination scores at that time were 86 percent in 
the right ear and 88 percent in the left ear.

Review of the results of the June 2005 VA audiometric 
examination shows that application of the levels of hearing 
impairment in each ear to Table VII at 38 C.F.R. § 4.85 
warrants a noncompensable (zero percent) disability rating.  
That is, the combination of level II in the better right ear 
with level II in the poorer left ear results in a zero 
percent rating under 38 C.F.R. § 4.85.

The Board has also considered the provisions of 38 C.F.R. § 
4.86 governing exceptional patterns of hearing impairment.  
At the time of the June 2005 VA examination only two of the 
four specified frequencies in each ear was 55 dB or more.  
Therefore, 38 C.F.R. § 4.86(a) is not applicable.  With 
respect to the application of 38 C.F.R. § 4.86(b), the 
veteran's hearing tests do not show a result of 70dB or more 
at 2000 Hz for either ear.  Therefore, 38 C.F.R. § 4.86(b) is 
not applicable.  The veteran's pattern of hearing impairment 
is not an exceptional one based on the June 2005 audiometric 
examination.  

The veteran in essence contends that his hearing loss is more 
severe and warrants more than a zero percent disability 
rating.  However, the medical evidence in June 2005 showed 
results which are essentially consistent in terms of a 
schedular rating, and the veteran has submitted no specific 
evidence showing that the method of audiological testing used 
is inaccurate or inappropriate.  

Moreover, the Board is bound in its decisions by the 
regulations of the Department.  See 38 U.S.C.A. § 7104(c).  
The supplementary information included with the publication 
of the revisions to the Schedule for rating hearing loss [64 
Fed Reg 25206 (May 11, 1999)] discusses VA's choice of 
methodology employed for determining impairment of auditory 
acuity.  In short, the use of the Maryland CNC speech 
discrimination test and the puretone threshold average 
determined by an audiometry test was established by a 
regulation for evaluating hearing loss published in the 
Federal Register on November 18, 1987 (52 Fed Reg 44117).  
That regulation changed the method of evaluating hearing loss 
based on a VA study on hearing loss testing methods and 
assistive hearing devices that Congress had requested in 
1984. The results of this study were published by VA in a 
January 1986 report entitled "Report on Hearing Loss Study."

Thus, the VA Rating Schedule for rating hearing loss provides 
for a specific testing methodology to be employed in 
determining auditory acuity for compensation purposes.  This 
long-standing methodology was properly administered in this 
case, and there is no evidence that VA improperly interpreted 
the testing results.

The Board wishes to make it clear that it has no reason to 
doubt the veteran when he states that his hearing is 
impaired.  This is not in dispute; service connection is 
granted only when hearing loss exists.  See 38 C.F.R. § 3.385 
(2007).  With respect to the assignment of an increased 
disability rating, however, the question which must be 
answered is whether the schedular criteria have been met.  
The schedular criteria are specific.  See Lendenmann v. 
Principi, supra.  Accordingly, based upon the medical 
evidence of record, the criteria for the assignment of a 
compensable initial disability rating are not met. The 
noncompensable disability rating will therefore be continued.

Fenderson consideration

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

The noncompensable disability rating for bilateral hearing 
loss was made effective as of the date of receipt of the 
veteran's claim of service connection, March 14, 2005.  The 
VA audiometric examination was conducted soon thereafter, in 
June 2005.  The veteran and his representative have not 
pointed to any period during which the disability was 
appreciably greater than that identified on examination in 
June 2005.

Accordingly, the noncompensable rating is assigned for the 
entire period.

Extraschedular rating consideration

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2007).

Neither the veteran nor his representative has identified any 
factors which may be considered to be exceptional or unusual 
with respect to his service-connected bilateral hearing loss, 
and the Board has been similarly unsuccessful.  

The record does not show that the veteran has required 
frequent hospitalization for his hearing loss.  Indeed, it 
appears that he has never been hospitalized for that 
disability.  

With respect to marked interference with employment, it 
appears that the veteran was employed for 30 years with a 
railroad until he had to retire due to a back disability.  
Neither the VA audiometric examination report nor the VA 
outpatient treatment records identified symptomatology 
indicative of marked interference with employment.  

In addition, there is no unusual clinical picture presented, 
nor is there any other factor which takes the disability 
outside the usual rating criteria.

In short, the evidence does not support the proposition that 
the veteran's bilateral hearing loss presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2007). Accordingly, 
referral of this issue to appropriate VA officials for 
consideration of an extraschedular evaluation is not 
warranted in this case.
Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
initial compensable disability rating for his service-
connected bilateral hearing loss.  The benefit sought on 
appeal is accordingly denied.


ORDER

Entitlement to an initial compensable rating for service-
connected bilateral hearing loss is denied.


REMAND

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for generalized anxiety 
disorder, claimed as secondary to service-connected hearing 
loss and tinnitus.

The veteran is seeking service connection for PTSD and 
generalized anxiety disorder.  

The record is unclear as to whether the veteran has PTSD, 
generalized anxiety disorder, or both.  The record is also 
unclear as to the cause of the veteran's psychiatric 
problems, to include his military service and his service-
connected disabilities, with conflicting medical evidence of 
record.

In addition, at the April 2008 hearing, the veteran testified 
that he had been receiving care specifically for PTSD from 
the VA PTSD Clinic in Lincoln, Nebraska, for upwards of a 
year.  The Board notes that the record only contains VA 
treatment records from the North Platte Outpatient Clinic 
(through the Omaha VAMC system) up to August 18, 2006.  
Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators, regardless of whether 
those records are physically in the claims file.  See Bell v 
Derwinski, 2 Vet. App. 611, 613 (1992).

Added to the record in connection with the veteran's recent 
hearing are photographs which the veteran has reported show 
dead Vietnamese as well as a wounded American soldier.  
Although RO consideration of this evidence was waived, this 
remand will give the agency of original jurisdiction the 
opportunity to consider it.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should contact the veteran and 
request that he identify any recent 
medical treatment records pertaining to 
his psychiatric disability.  Any such 
record should be obtained, to 
specifically include VA treatment records 
since August 18, 2006 from the Lincoln 
PTSD Clinic, the North Platte Outpatient 
Clinic, and the Omaha VAMC.  All 
materials obtained should be associated 
with the claims file.

2.   The veteran should then be scheduled 
for a VA examination in order to 
determine the current of existence and 
etiology of any psychiatric disability.  
The veteran's VA claims folder should be 
referred to the examiner.  A report 
should be prepared and associated with 
the claims folder. 

3.  After undertaking any additional 
development deemed by it to be 
appropriate, VBA should readjudicate the 
veteran's claims on appeal.  If the 
benefits sought on appeal remain denied, 
in whole or in part, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


